--------------------------------------------------------------------------------

Exhibit 10.9

 
SECURITIES PURCHASE AGREEMENT


Securities Purchase Agreement dated as of July 20, 2009 (“Agreement”) by and
among MacroSolve, Inc., an Oklahoma corporation, with principal executive
offices located at 1717 South Boulder Ave., Suite 700, Tulsa, Oklahoma 74119
(the “Company”), and the persons identified in Exhibit A hereto who execute the
Buyer Signature Page attached hereto (“Buyers”).


WHEREAS, Buyers desire to purchase from the Company, and the Company desires to
issue and sell to Buyers, upon the terms and subject to the conditions of this
Agreement, the Floating Rate Convertible Subordinated Debentures of the Company
(the “Debentures”)  in the aggregate principal amount of $2,201,165; and


WHEREAS, in conjunction with the Debentures, the Company will issue Warrants
(the “Warrants”) to purchase common stock, $0.01 par value per share, of the
Company (“Common Stock”) to the Buyers; and


WHEREAS, upon the terms and subject to the conditions set forth herein and in
the Debentures and the Warrants, the Debentures and the Warrants will be
convertible and exercisable, respectively, into shares of Common Stock;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, hereby
agree as follows:


I.              PURCHASE AND SALE OF THE DEBENTURES AND WARRANTS.


A.           Transaction.  Buyers hereby agree to purchase from the Company, and
the Company has offered and hereby agrees to issue and sell to Buyers in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act of 1933, as amended (the “Securities Act”), the Debentures
and the Warrants.  The Debentures and the Warrants purchased shall be in
substantially the form and shall contain the terms and conditions set forth in
Exhibits B and C, respectively.


B.            Purchase Price; Form of Payment.


1.           The aggregate purchase price for the Debentures to be purchased by
Buyers shall be $2,201,165 (the “Purchase Price”).  Each Buyer shall purchase
the Debentures and pay their respective portion of the Purchase Price set forth
in Exhibit A.


2.           Simultaneously with the execution of this Agreement, Buyers shall
pay that portion of the Purchase Price set forth in Exhibit A (the “Initial
Purchase Price”) by cash or wire transfer of immediately available funds to the
Company or by the release and discharge of indebtedness of the Company to the
Buyer in the form provided as Exhibit D. Simultaneously with the execution of
this Agreement, the Company shall deliver Debentures (which shall have been duly
authorized, issued and executed I/N/O Buyer or I/N/O Buyer’s nominee) in
principal amounts equal to the Initial Purchase Price as set forth in Exhibit
A.  The Company shall also deliver Warrants exercisable for that number of
shares of Common Stock that the Debentures would be convertible into at the
Initial Conversion Price as provided in the Debentures.
 

--------------------------------------------------------------------------------


 
3.           Thereafter, as set forth in Exhibit A, Buyers shall pay cash or
send via wire transfer of immediately available funds the unpaid Purchase Price
as provided in Exhibit A (“Remaining Purchase Price”), and the Company shall
deliver additional Debentures and Warrants (which shall have been duly
authorized, issued and executed I/N/O Buyer or I/N/O Buyer’s nominee and dated
as of the date of the monthly payment) for that portion of the Remaining
Purchase Price.


4.           The Remaining Purchase Price shall be due and payable upon
satisfaction by the Company of the milestones set forth in Exhibit F (the
“milestones”).  John Clerico, a Buyer identified in Exhibit A (“Clerico”), shall
determine whether milestones have been met and may, in his discretion (which may
be exercised in an arbitrary manner), modify the milestones or waive compliance
with any one of them.  Clerico may temporarily or permanently excuse the payment
of all or a portion of the Remaining Purchase Price for the Buyers on a pro rata
basis if Clerico determines in his discretion that the Company does not have the
cash requirements for the payment.  If Clerico notifies the Company and the
Buyers that the payment of the Remaining Purchase Price by the Buyers should be
suspended for the failure of the Company to meet a milestone as determined in
Clerico’s sole and absolute discretion (which may be exercised in an arbitrary
manner), then the obligations of the Buyers for the unpaid Remaining Purchase
Price shall be suspended and shall not be legally enforceable by the Company
against the Buyers until Clerico reinstates the payment obligation of the Buyers
by notice to the Company and the Buyers.  In the event the payment obligation of
the Buyers is suspended and thereafter is reinstated by Clerico, the next
payment obligation of the unpaid Remaining Purchase Price shall be in thirty
(30) days from notice by Clerico of the reinstatement of the obligation.  Any
subsequent payments shall be due in the same frequency relative to the suspended
payment as provided in Exhibit A for the payments before the suspension.


II.            BUYERS’ REPRESENTATIONS AND WARRANTIES.


Buyers severally and not jointly represent and warrant to and covenant and agree
with the Company as of the date of this Agreement and as of the date of payment
of the Remaining Purchase Price as follows:
 
2

--------------------------------------------------------------------------------


 
A.            Investment Purpose.  Buyers are purchasing the Debenture and the
Warrants and the Common Stock issuable for interest payments and upon conversion
or redemption of the Debenture (“Debenture Shares”) and upon Exercise of the
Warrants (“Warrant Shares”) (the Debenture Shares, Warrant Shares, Debentures
and Warrants are referred to collectively as the “Securities”) for their own
account, for investment purposes only and not with a view towards or in
connection with the public sale or distribution thereof in violation of the
Securities Act.


B.            Accredited Investors. Buyers are (i) “accredited investors” within
the meaning of Rule 501 of Regulation D under the Securities Act, (ii)
experienced in making investments of the kind contemplated by this Agreement,
(iii) capable, by reason of their business and financial experience, of
evaluating the relative merits and risks of an investment in the Securities, and
(iv) able to afford the loss of its investment in the Securities.
 
C.            Risk.  The Buyer recognizes that the purchase of the Shares
involves a high degree of risk including, but not limited to, the following: (a)
an investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Shares; (b) the Buyer may not be able to liquidate its
investment; (c) transferability of the Shares is extremely limited; (d) in the
event of a disposition, the Buyer could sustain the loss of its entire
investment; (e) the Company has not paid any dividends since its inception and
does not anticipate paying any dividends in the foreseeable future; and (f) the
Company may issue additional securities in the future which have rights and
preferences that are senior to those of the Common Stock.


D.           Reliance on Exemption.  Buyers understand that the Securities have
not been registered under the Securities Act and are being offered and sold by
the Company in reliance on an exemption from the registration requirements of
the Securities Act and equivalent state securities and “blue sky” laws, and that
the Company is relying upon the accuracy of, and Buyers’ compliance with,
Buyers’ representations, warranties and covenants set forth in this Agreement to
determine the availability of such exemption and the eligibility of Buyers to
purchase the Securities.


E.            No Approval.  Buyers understand that the Securities have not been
reviewed, approved or disapproved by the Securities and Exchange Commission (the
“Commission”) or any state or provincial securities commission.
 
3

--------------------------------------------------------------------------------


 
F.             Legend. The Buyer consents to the placement of a legend on any
certificate or other document evidencing the Shares that such Shares have not
been registered under the Securities Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement.  The Subscriber is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such Shares. The legend to be placed on
each certificate shall be in form substantially similar to the following:


“This Debenture and the shares issuable hereunder have been acquired for
investment and not for distribution, and have not been registered under the
Securities Act of 1933, as amended. Neither the Debenture nor the shares may be
sold, pledged of otherwise transferred without an effective registration thereof
under such act or pursuant to Rule 144 or an opinion of counsel reasonably
satisfactory to the Company and its counsel that such registration is not
required.  This Debenture must be surrendered to the Company or its transfer
agent, as a condition precedent to the sale, pledge or other transfer of any
interest in this Debenture or the shares issuable hereunder.”
 
G.            Review of Information.  The Buyer hereby acknowledges receipt and
careful review of this Agreement and any documents which may have been made
available upon request and hereby represents that the Buyer has been furnished
with all information regarding the Company, the terms and conditions of the
Shares and any additional information that the Buyer has requested or desired to
know, and has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the Company.


H.            Reliance.  In making the decision to invest in the Shares the
Buyer has relied solely upon the information provided by the Company, including
but not limited to filings made by the Company with the Securities and Exchange
Commission.  To the extent necessary, the Buyer has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the securities hereunder.  


I.             Hold Harmless. The Buyer agrees to hold the Company and its
directors, officers, employees, affiliates, controlling persons and agents and
their respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Shares by the Buyer in violation
of the Securities Act or any applicable state securities or “blue sky” laws; or
(b) any false represen­tation or warranty or any breach or failure by the Buyer
to comply with any covenant made by the Buyer in this Agreement or any other
document furnished by the Buyer to any of the foregoing in connection with this
transaction.  


J.           Authority; Validity and Enforceability.  This Agreement has been
duly and validly authorized, executed and delivered by Buyers and is a valid and
binding agreement of Buyers enforceable against them in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and except as rights to indemnity and contribution may be
limited by federal or state securities laws or the public policy underlying such
laws.
 
4

--------------------------------------------------------------------------------


 
III.           THE COMPANY’S REPRESENTATIONS.


Effective as of the date of this Agreement and as of the date of payment of each
portion of the Remaining Purchase Price, the Company represents and warrants to
Buyers that:


A.           Capitalization.


1.           Subject only to the issuance of Securities described in this
Agreement, the authorized capital stock of the Company consists of one hundred
million (100,000,000) shares of Common Stock of which twenty-seven million
ninety thousand four hundred twenty-two (27,090,422) shares are issued and
outstanding as of the date hereof and are fully paid and nonassessable. The
amount, exercise, conversion or subscription price and expiration date for each
outstanding option and other security or agreement to purchase shares of Common
Stock is accurately set forth on Schedule III.A.1.


2.           The Debenture Shares and the Warrant Shares have been duly and
validly authorized and reserved for issuance by the Company and, when issued by
the Company under the Debentures or upon exercise of the Warrants, as the case
may be, will be duly and validly issued, fully paid and nonassessable and will
not subject the holder thereof to personal liability by reason of being such
holder.


3.           Except as disclosed on Schedule III.A.3, there are no preemptive,
subscription, “call,” right of first refusal or other similar rights to acquire
any capital stock of the Company or other voting securities of the Company that
have been issued or granted to any person and no other obligations of the
Company to issue, grant, extend or enter into any security, option, warrant,
“call,” right, commitment, agreement, arrangements or undertaking with respect
to any of their respective capital stock.


B.           Organization; Reporting Company Status.


1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state or jurisdiction in which it is
incorporated and is duly qualified as foreign corporation in all jurisdictions
in which the failure so to qualify would reasonably be expected to have a
material adverse effect on the business, properties, prospects, condition
(financial or otherwise) or results of operations of the Company or on the
consummation of any of the transactions contemplated by this Agreement (a
“Material Adverse Effect”).
 
5

--------------------------------------------------------------------------------


 
2.           The Company is subject to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).  The Common
Stock is quoted on the OTC Bulletin Board (“OTCBB”) and the Company has not
received any notice regarding, and to its knowledge there is no threat of, the
termination or discontinuance of the quotation of the Common Stock by market
makers using the facilities of the OTCBB.


C.            Authorization.  The Company (i) has duly and validly authorized
and reserved for issuance shares of Common Stock sufficient for the payment of
interest, redemption and conversion of the Debentures and the exercise of the
Warrants and (ii) at all times from and after the date hereof shall have a
sufficient number of shares of Common Stock duly and validly authorized and
reserved for issuance to satisfy the conversion or redemption of the Debentures
in full and the exercise of the Warrants.  The Company understands and
acknowledges the potentially dilutive effect on the Common Stock by the issuance
of the Debenture Shares and the Warrant Shares.  The Company further
acknowledges that its obligation to issue Common Stock upon conversion of the
Debentures and the exercise of the Warrants in accordance with this Agreement is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.


D.            Authority; Validity and Enforceability.  The Company has the
requisite corporate power and authority to enter into the Documents (as such
term is hereinafter defined) and to perform all of its obligations hereunder and
thereunder (including the issuance, sale and delivery to Buyers of the
Securities).  The execution, delivery and performance by the Company of the
Documents and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the
Debentures and the issuance and reservation for issuance of the shares of Common
Stock in connection therewith) have been duly and validly authorized by all
necessary corporate action on the part of the Company.  Each of the Documents
has been duly and validly executed and delivered by the Company and each
Document constitutes a valid and binding obligation of the Company enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and except as rights to
indemnity and contribution may be limited by federal or state securities laws or
the public policy underlying such laws.  The Securities have been duly and
validly authorized for issuance by the Company and, when executed and delivered
by the Company, will be valid and binding obligations of the Company enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally. For purposes of
this Agreement, the term “Documents” means (i) this Agreement; (ii) the
Debentures; (iii) the Warrants and (iv) the Registration Rights Agreement in
substantially the form attached hereto as Exhibit E.


E.            Validity of Issuance of the Securities.  The Debentures Shares and
the Warrant Shares will be validly issued and outstanding, fully paid and
nonassessable, and not subject to any preemptive rights, rights of first
refusal, tag-along rights, drag-along rights or other similar rights.
 
6

--------------------------------------------------------------------------------


 
F.            Non-contravention.  The execution and delivery by the Company of
the Documents, the issuance of the Securities, and the consummation by the
Company of the other transactions contemplated hereby and thereby do not, and
compliance with the provisions of this Agreement and other Documents will not,
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a material benefit
under, or result in the creation of any lien upon any of the properties or
assets of the Company or any of its subsidiaries under, or result in the
termination of, or require that any consent be obtained or any notice be given
with respect to (i) the Articles or Certificate of Incorporation or By-Laws of
the Company or the comparable charter or organizational documents of any of its
subsidiaries, in each case as amended to the date of this Agreement, (ii) any
loan or credit agreement, Debenture, bond, mortgage, indenture, lease, contract
or other agreement, instrument or permit applicable to the Company or any of its
subsidiaries or their respective properties or assets or (iii) any Law (as such
term is hereinafter defined) applicable to, or any judgment, decree or order of
any court or government body having jurisdiction over, the Company or any of its
subsidiaries or any of their respective properties or assets.


G.            Approvals.  No authorization, approval or consent of any court or
public or governmental authority is required to be obtained by the Company for
the issuance and sale of the Securities to Buyer as contemplated by this
Agreement, except such authorizations, approvals and consents as have been
obtained by the Company prior to the date hereof.


H.            Commission Filings.  The Company has properly filed with the
Commission all reports, proxy statements, forms and other documents required to
be filed with the Commission under the Securities Act and the Exchange Act since
becoming subject to such Acts (the “Commission Filings”).  As of their
respective dates, (i) the Commission Filings complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as the case
may be, and the rules and regulations of the Commission promulgated thereunder
applicable to such Commission Filings and (ii) none of the Commission filings
contained at the time of its filing any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the Commission Filings, as of the dates of such documents, were true
and complete in all  material respects and complied with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto, were prepared in accordance with generally accepted accounting
principles in the United States (“GAAP”) (except in the case of unaudited
statements permitted by Form 10-Q under the Exchange Act) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly presented the consolidated financial position of the
Company and its subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments that
in the aggregate are not material and to any other adjustment described
therein).
 
7

--------------------------------------------------------------------------------


 
I.             Full Disclosure.  There is no fact known to the Company (other
than general economic or industry conditions known to the public generally) that
has not been fully disclosed in the Commission Filings that (i) reasonably could
be expected to have a Material Adverse Effect or (ii) reasonably could be
expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to the Documents.


J.            Absence of Events of Default.  No “Event of Default” (as defined
in any agreement or instrument to which the Company is a party) and no event
which, with notice, lapse of time or both, would constitute an Event of Default
(as so defined), has occurred and is continuing.


K.            Securities Law Matters.  Assuming the accuracy of the
representations and warranties of Buyers set forth in Article II, the offer and
sale by the Company of the Securities is exempt from (i) the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations of the Commission thereunder and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.  The Company shall not directly or indirectly take, and shall
not permit any of its directors, officers or affiliates directly or indirectly
to take, any action (including, without limitation, any offering or sale to any
person or entity of any security similar to the Debentures or the Warrants)
which will make unavailable the exemption from Securities Act registration being
relied upon by the Company for the offer and sale to Buyers of the Debentures,
the Warrants and the share of Common Stock to be issued in connection therewith
as contemplated by this Agreement.  No form of general solicitation or
advertising has been used or authorized by the Company or any of its officers,
directors or affiliates in connection with the offer or sale of the Debentures
and the Warrants as contemplated by this Agreement or any other agreement to
which the Company is a party.


L.            Registration Rights.  Except as set forth on Schedule III.L and as
provided in the Registration Rights Agreement, no Person has, and as of the
Closing (as such term is hereinafter defined), no Person shall have, any demand,
“piggy-back” or other rights to cause the Company to file any registration
statement under the Securities Act relating to any of its securities or to
participate in any such registration statement.


M.           Interest.  The timely payment of interest on the Debentures is not
prohibited by the Articles or Certificate of Incorporation or By-Laws of the
Company.  In each case as amended to the date of this Agreement, or any
agreement, contract, document or other undertaking to which the Company is a
party.


N.            No Misrepresentation.  No representation or warranty of the
Company contained in this Agreement or any of the other Documents, any schedule,
annex or exhibit hereto or thereto or any agreement, instrument or certificate
furnished by the Company to Buyer pursuant to this Agreement contains any untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
 
8

--------------------------------------------------------------------------------


 
O.           Finder’s Fee.  There is no finder’s fee, brokerage commission or
like payment in connection with the transactions contemplated by this Agreement
for which Buyer is liable or responsible.


IV.  CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


A.           Filings.  The Company shall make all necessary Commission Filings
and “blue sky” filings required to be made by the Company in connection with the
sale of the Securities to Buyer as required by all applicable laws, and shall
provide a copy thereof to Buyer promptly after such filing.


B.            Reporting Status.  So long as Buyer beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed by it
with the Commission pursuant to Section 13 or 14(d) of the Exchange Act.


C.            Listing.  Except to the extent the Company lists its Common Stock
on The New York Stock Exchange, the American Stock Exchange or the Nasdaq Stock
Market, the Company shall use its best efforts to maintain the status of the
Common Stock as quoted on the OTCBB.  If the Common Stock is not quoted by a
market maker for the OTCBB, the Company will use its best efforts to list the
Common Stock on the most liquid national securities exchange or quotation system
that the Common Stock is qualified to be listed on.


D.            Reserved Conversion Common Stock.  The Company at all times from
and after the date hereof shall have such number of shares of Common Stock duly
and validly authorized and reserved for issuance as shall be sufficient for the
Debenture Shares and the Warrant Shares.


E.            Transactions with Affiliates.  So long as the Debentures are
outstanding, neither the Company nor any of its subsidiaries shall, directly or
indirectly, enter into any material transaction or agreement with any
stockholder, officer, director or affiliate of the Company or family member of
any officer, director or affiliate of the Company, unless the transaction or
agreement is (i) reviewed and approved by a majority of Disinterested Directors
(as such term is hereinafter defined) and (ii) on terms no less favorable to the
Company or the applicable Subsidiary than those obtainable from a nonaffiliated
person.  A “Disinterested Director” shall mean a director of the Company who is
not and has not been an officer or employee of the Company, who is not a member
of the family of, controlled by or under common control with, any such officer
or employee and who has no direct or indirect financial interest (other than
serving as a director of the Company) in the transaction in question.
 
9

--------------------------------------------------------------------------------


 
F.            Certain Restrictions.  So long as the Debentures are outstanding,
no dividends shall be declared or paid or set apart for payment nor shall any
other distribution be declared or made upon any capital stock of the Company,
nor shall any capital stock of the Company be redeemed, purchased or otherwise
acquired (other than a redemption, purchase or other acquisition of shares of
Common Stock made for purposes of an employee incentive or benefit plan
(including a stock option plan) of the Company or pursuant to any of the
security agreement listed on Schedule III.A) for any consideration by the
Company, directly or indirectly, nor shall any moneys be paid to or made
available for a sinking fund for the redemption of any Common Stock of any such
stock.
 
G.             Short Selling.  So long as the Debenture is outstanding, Buyers
agree and covenant that neither Buyers nor their affiliates shall at any
time engage in any short sales with respect to the Company's Common Stock, or
sell put options or similar instruments with respect to the Company's Common
Stock.


H.           Trading Restriction.   Neither Buyers nor their affiliates shall
buy or sell shares of Common Stock during the 30-day period immediately
preceding an interest payment date on the Debentures


I.              No Sales by Affiliates of the Company.  The Company shall cause
its affiliates to refrain from the sale of Common Stock until July 1, 2010,
unless such sale is in connection with the exercise of a Company granted stock
option and the sale is for a number of shares of Common Stock not exceeding the
number of shares of Common Stock acquired upon exercise of the option.  For the
purpose of this subsection I, an affiliate of the Company is a person who files
or is required to file reports under Section 16 of the Exchange Act or whose
ownership of Common Stock is reported or required to be reported by the Company
in its Definitive Proxy Statement (or Form 10-K if the Company elects) filed
with the Commission.


J.              Right to Acquire Shares.  Until August 31, 2010, the Buyers
shall have the right to acquire up to fifty percent (50%) of any securities
issued or proposed to be issued by the Company other than in connection with the
Debentures or the Warrants. The rights of the Buyers shall include the rights to
participate in the additional financing described in subsection K below. The
Buyers shall have the right to acquire the securities on the same terms and
conditions as those offered by the Company.  The cash equivalent value of any
non-cash consideration shall be determined by the Board of Directors of the
Company in good faith.


The Company shall give the Buyers written notice stating the bona fide intention
to sell the securities, the name of the proposed purchaser, the securities and
amounts involved, and the consideration for which the Company proposes to sell
the securities.  At any time within ten (10) days from the notice, the Buyers
may elect to purchase their Pro Rata portion of the securities based on the Pro
Rata ownership of the Debentures by the Buyer.  If the securities are not
purchased by the Buyers, the Company may issue and sell the securities at the
price set forth in the notice or at a higher price, provided such sale in
consummated within sixty (60) days.
 
10

--------------------------------------------------------------------------------


 
For the purpose of this subsection J, the term “securities” shall be defined in
its most expansive legal sense and shall not be limited to the defined term
“Securities” used elsewhere in this Agreement.


K.           Additional Financing.  The Company shall secure financing of not
less than four million dollars ($4,000,000) from the sale of its securities by
December 31, 2009.  The Debentures and Warrants sold pursuant to this Agreement
shall reduce the amount of the Company’s obligation hereunder.


L.             Limitation on Use of Proceeds.  The proceeds from the sale of the
Debentures shall not be used to satisfy the indebtedness of the Company to any
officer or director of the Company.


V.  CLOSING DATE.


The transactions contemplated hereby shall be closed on July 20, 2009, unless
the parties agree to extend the date of Closing to a date not later than August
31, 2009 (the “Closing Date”).


VI.  CONDITIONS TO THE COMPANY'S OBLIGATIONS.
 
Buyers understand that the Company's obligation to sell the Debentures on the
Closing Date and as of the dates for the payment of the Remaining Purchase Price
is conditioned upon:
 
A.           Purchase Price. Delivery by the Buyers to the Company of the
Initial Purchase Price on the Closing Date and the Remaining Purchase Price on
the dates provided in Exhibit A;
 
B.            Accuracy and Performance. The accuracy of the representations
and warranties of Buyers contained in this Agreement and the performance by
Buyers in all material respects of all covenants and agreements of Buyers
required to be performed pursuant to this Agreement; and
 
C.            No Restraint. There shall not be in effect any Law or order,
ruling, judgment or writ of any court or public or governmental
authority restraining, enjoining or otherwise prohibiting any of
the transactions contemplated by this Agreement.


VII.  CONDITIONS TO BUYERS’ OBLIGATIONS.
 
The Company understands that Buyers’ obligations to purchase the Securities on
the Closing Date and on the dates for payments of the Remaining Purchase Price
as provided in Exhibit A are conditioned upon the following as of each such
date:
 
11

--------------------------------------------------------------------------------


 
A.           Delivery. Delivery by the Company of the Debentures, the Warrants
and the other Agreements (I/N/O Buyer or I/N/O Buyer's nominee) as required by
this Agreement;
 
B.           Accuracy and Performance. The accuracy of the representations
and warranties of the Company contained in this Agreement (except for
representations and warranties which, by their express terms, speak as of and
relate to a specified date, in which case such accuracy shall be measured as of
such specified date) and the performance by the Company in all respects of all
covenants and agreements of the Company required to be performed by it pursuant
to this Agreement;
 
C.            No Adverse Event. There not having occurred (i) any general
suspension of trading in, or limitation on prices listed for or failure of a
market maker to quote, the Common Stock on the OTCBB, (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States, (iii) the commencement of a war, armed hostilities or
other international or national calamity directly or indirectly involving the
United States or any of its territories, protectorates or possessions or (iv) in
the case of the foregoing existing at the date of this Agreement, a material
acceleration or worsening thereof;
 
D.            No Material Adverse Effect. There not having occurred any event or
development, and there being in existence no condition, having or which
reasonably and foreseeably could have a Material Adverse Effect;
 
E.            Expenses Reimbursed. The Company shall have delivered to Buyers
reimbursement of Buyers’ reasonable out-of-pocket costs and expenses incurred
in connection with the transactions contemplated by this Agreement;
 
F.            No Restraint. There shall not be in effect any Law, order,
ruling, judgment or writ of any court or public or governmental
authority restraining, enjoining or otherwise prohibiting any of
the transactions contemplated by this Agreement;
 
G.            Consents. The Company shall have obtained all consents, approvals
or waivers from governmental authorities and third persons necessary for the
execution, delivery and performance of the Documents and the transactions
contemplated thereby, all without material cost to the Company;
 
H.           Additional Documents. Buyers shall have received such additional
documents, certificates, payment, assignments, transfers and other deliveries as
they or their legal counsel may reasonably request and as are customary to
effect a closing of the matters herein contemplated; and

 
I.             Suspension of Remaining Purchase Price.  Clerico shall not have
suspended the obligations of the Buyers to pay the Remaining Purchase Price
pursuant to Article I.B.4 and the Company has achieved all applicable revenue,
cash flow and operating milestones set forth in Exhibit F.
 
12

--------------------------------------------------------------------------------



VIII.  SURVIVAL; INDEMNIFICATION.
 
A.           Survival. The representations, warranties and covenants made by
each of the Company and Buyers in this Agreement, the annexes, schedules and
exhibits hereto and in each instrument, agreement and certificate entered into
and delivered by them pursuant to this Agreement shall survive the Closing and
the consummation of the transactions contemplated hereby.  In the event of a
breach or violation of any of such representations, warranties or covenants, the
party to whom such representations, warranties or covenants have been made shall
have all rights and remedies for such breach or violation available to it under
the provisions of this Agreement or otherwise, whether at law or in equity,
irrespective of any investigation made by or on behalf of such party on or prior
to the Closing Date.
 
B.            Indemnification by the Company. The Company hereby agrees to
indemnify and hold harmless Buyers, their affiliates and their respective
officers, directors, partners and members (collectively, the "Buyers
Indemnitees") from and against any and all losses, claims, damages, judgments,
penalties, liabilities and deficiencies (collectively, "Losses") and agrees
to reimburse Buyers Indemnitees for all out-of-pocket expenses (including the
fees and expenses of legal counsel), in each case promptly as incurred by Buyers
Indemnitees and to the extent arising out of or in connection with:


1.   any misrepresentation, omission of fact or breach of any of the Company's
representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by the Company
pursuant to this Agreement or the other Documents; or


 2.          any failure by the Company to perform any of its covenants,
agreements, undertakings or obligations set forth in this Agreement or the other
Documents or any instrument, certificate or agreement entered into or delivered
by the Company pursuant to this Agreement or the other Documents.
 
C.    Indemnification by Buyers.  Each Buyer hereby agrees severally and not
jointly to indemnify and hold harmless the Company, its Affiliates and their
respective officers, directors, partners and members (collectively, the "Company
Indemnitees") from and against any and all Losses, and agrees to reimburse the
Company Indemnitees for all out-of-pocket expenses (including the fees
and expenses of legal counsel), in each case promptly as incurred by the Company
Indemnitees and to the extent arising out of or in connection with:


1.   any misrepresentation, omission of fact or breach of any of Buyer's
representations or warranties contained in this Agreement or the other
Documents, or the annexes, schedules or exhibits hereto or thereto or any
instrument, agreement or certificate entered into or delivered by Buyer pursuant
to this Agreement or the other Documents; or
 
13

--------------------------------------------------------------------------------


 
 2.          any failure by Buyer to perform in any material respect any of its
covenants, agreements, undertakings or obligations set forth in this Agreement
or the other Documents or any instrument, certificate or agreement entered into
or delivered by Buyer pursuant to this Agreement or the other Documents.


D.    Procedure. Promptly after receipt by either party hereto
seeking indemnification pursuant to this Article IX (an "Indemnified Party") of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a "Claim"), the
Indemnified Party promptly shall notify the party against whom indemnification
pursuant to this Article IX is being sought (the "Indemnifying Party") of the
commencement thereof, but the omission so to notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the
Indemnified Party except to the extent that the Indemnifying Party is
materially prejudiced and forfeits substantive rights or defenses by reason
of such failure.  In connection with any Claim as to which both the Indemnifying
Party and the Indemnified Party are parties, the Indemnifying Party shall be
entitled to assume the defense thereof. Notwithstanding the assumption of the
defense of any Claim by the Indemnifying Party, the Indemnified Party shall have
the right to employ separate legal counsel and to participate in the defense
of such Claim, and the Indemnifying Party shall bear the reasonable fees,
out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (x) the Indemnifying Party shall have agreed
to pay such fees, out-of-pocket costs and expenses, (y) the Indemnified Party
and the Indemnifying Party reasonably shall have concluded that representation
of the Indemnified Party and the Indemnifying Party by the same legal counsel
would not be appropriate due to actual or, as reasonably determined by legal
counsel to the Indemnified Party, potentially differing interests between
such parties in the conduct of the defense of such Claim, or if there may be
legal defenses available to the Indemnified Party that are in addition to or
disparate from those available to the Indemnifying Party, or (z) the
Indemnifying Party shall have failed to employ legal counsel reasonably
satisfactory to the Indemnified Party within a reasonable period of time after
notice of the commencement of such Claim.  If the Indemnified Party employs
separate legal counsel in circumstances other than as described in clauses (x),
(y) or (z) above, the fees, costs and expenses of such legal counsel shall
be borne exclusively by the Indemnified Party.  Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of legal
counsel for the Indemnified Party (together with appropriate local
counsel).  The Indemnifying Party shall not, without the prior written consent
of the Indemnified Party (which consent shall not unreasonably be withheld),
settle or compromise any Claim or consent to the entry of any judgment that does
not include an unconditional release of the Indemnified Party from
all liabilities with respect to such Claim or judgment.
 
14

--------------------------------------------------------------------------------


 
E.     Limit. In the event one party hereunder should have a claim
for indemnification that does not involve a claim or demand being asserted by a
third party, the Indemnified Party promptly shall deliver notice of such claim
to the Indemnifying Party.  If the Indemnified Party disputes the claim, such
dispute shall be resolved by mutual agreement of the Indemnified Party and the
Indemnifying Party or by binding arbitration conducted in accordance with
the procedures and rules of the American Arbitration Association. Judgment upon
any award rendered by any arbitrators may be entered in any court having
competent jurisdiction thereof.


IX.  GOVERNING LAW.


This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Oklahoma, without regard to the conflicts of law principles of
such state.


X.  SUBMISSION TO JURISDICTION.


 Each of the parties hereto consents to the exclusive jurisdiction of the
federal courts whose districts encompass the City of Tulsa or the state courts
of the State of Oklahoma sitting in the City of Tulsa in connection with
any dispute arising under this Agreement and the other Documents.  Each party
hereto hereby irrevocably and unconditionally waives, to the fullest extent it
may effectively do so, any defense of an inconvenient forum or improper venue to
the maintenance of such action or proceeding in any such court and any right of
jurisdiction on account of its place of residence or domicile.  Each party
hereto irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding in such courts by the mailing of copies
of such process by registered or certified mail (return receipt requested),
postage prepaid, at its address specified in Article XVI.  Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.


XI.  WAIVER OF JURY TRIAL.
 
TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DOCUMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND OTHER DOCUMENTS.  EACH PARTY HERETO (i)
CERTIFIES THAT NEITHER OF THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.
 
15

--------------------------------------------------------------------------------



XII.  COUNTERPARTS; EXECUTION.
 
This Agreement may be executed in counterparts, each of which when so executed
and delivered shall be an original, but both of which counterparts shall
together constitute one and the same instrument.  A facsimile transmission of
this signed Agreement shall be legal and binding on both parties hereto.


XIII.  HEADINGS.
 
The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.


XIV.  SEVERABILITY.
 
In the event any one or more of the provisions contained in this Agreement or in
the other Documents should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein or therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


XV.  ENTIRE AGREEMENT; REMEDIES, AMENDMENTS AND WAIVERS.
 
This Agreement and the Documents constitute the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of such parties.  No
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by both parties.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.


XVI.  NOTICES.
 
Except as may be otherwise provided herein, any notice or other communication or
delivery required or permitted hereunder shall be in writing and shall be
delivered personally, or sent by a nationally recognized overnight courier
service, and shall be deemed given when so delivered personally, or by overnight
courier service as follows:
 
A.  if to the Company, to:


MacroSolve, Inc.
1717 South Boulder Ave.
Suite 700
Tulsa, OK 74119
Attention:  Chief Executive Officer
 
16

--------------------------------------------------------------------------------


 
B.  if to a Buyer, to the address set forth on the respective Buyer Signature
Page.


The Company or Buyer may change the foregoing address by notice given pursuant
to this Article XVI.


XVII.  CONFIDENTIALITY.
 
Each of the Company and Buyer agrees to keep confidential and not to disclose to
or use for the benefit of any third party the terms of this Agreement or any
other information which at any time is communicated by the other party as being
confidential without the prior written approval of the other party; provide,
however, that this provision shall not apply to information which, at the time
of disclosure, is already part of the public domain (except by breach of this
Agreement) and information which is required to be disclosed by law (including,
without limitation, pursuant to Item 601(b)(10) of Regulation S-K under the
Securities Act and the Exchange Act).


XVIII.  ASSIGNMENT.
 
This Agreement shall not be assignable by either of the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed and delivered on the date first above written.



 
MacroSolve, Inc.
         
 
   
By:  Clint H. Parr
   
Title: Chief Executive Officer
 

 
17

--------------------------------------------------------------------------------


 
BUYER SIGNATURE PAGE


The undersigned, a Buyer under the terms of the Securities Purchase Agreement
(including Exhibit A), agrees to the terms of the Securities Purchase Agreement,
agrees that this signature is part of said Agreement and acknowledges and agrees
to be legally bound by the execution of the Signature Page.





 
Buyer
               
 
               
 
   
Federal ID Number
 

 
 
 
18